ORDER APPROVING THE RESPONDENT°S RELEASE FROM DISCIPLINARY PROBATION
This Court suspended the respondent from the practice of law for a period of six months on December 18, 2000, but stayed the suspension provided that the respondent complied with certain terms and conditions of probation for a period of one year. The Commission has informed the Court of its consent to the respondent's release from probation because he has fully complied with those terms.
Accordingly, the Court hereby releases the respondent from the disciplinary probation ordered on December 13, 2000, permanently stays the order of suspension, and orders that this matter be closed.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind.Admission and Discipline Rule 28(8)(d).
All Justices concur.